Name: Council Regulation (EEC) No 3211/89 of 23 October 1989 opening and providing for the administration of Community tariff quotas for some products originating in the Canary Islands (1990)
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade policy;  trade
 Date Published: nan

 27. 10. 89 Official Journal of the European Communities No L 312/9 COUNCIL REGULATION (EEC) No 3211/89 of 23 October 1989 opening and providing for the administration of Community tariff quotas for some products originating in the Canary Islands (1990)  1 300 tonnes for beans falling within CN codes 0708 20 10 or 0708 20 90,  3 819 tonnes of aubergines falling within CN code 0709 30 00 , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 2 and 4 of Protocol 2 annexed thereto, Having regard to Council Regulation (EEC) No 1391 /87 of 18 May 1987 concerning certain adjustments to the arrangements applied to the Canary Islands ('), and in particular Articles 2, 5 and 10 thereof, Having regard to the proposal from the Commission , Whereas by virtue of Articles 2 and 4 of Protocol 2 to the Act of Accession and Articles 2 and 5 of Council Regulation (EEC) No 1391 /87, certain products falling within chapters 6, 7, 8 and 24 of the combined nomenclature and originating in the Canary Islands qualify on import into the customs territory of the Community for reduced duties within the limits of annual Community tariff quotas ; whereas, concerning manufactured tobacco, this (duty-free) tariff preference applies to products of which there have been imports in the last five years and quota volumes calculated oil the basis of Article 2 of the abovementioned Protocol ; whereas the quota volumes amount to :  4 700 tonnes for certain live plants falling within Chapter 6 of the combined nomenclature,  87 500 000 pieces for fresh roses, carnations, orchids, gladioli and chrysanthemums, falling within CN codes 0603 10 11 to 0603 10 25 and within CN codes 0603 10 51 to 0603 10 65,  597 tonnes for other fresh flowers falling within CN codes 0603 10 29 and 0603 10 69 ,  6 642 tonnes for new potatoes falling within CN codes 0701 90 51 and 0701 90 59 for the period 1 January to 30 June,  173 000 tonnes of tomatoes falling within CN codes  16 605 tonnes for sweet peppers falling within CN code 0709 60 10,  100 tonnes of fresh table grapes falling within CN code ex 0806 10 15 (for the period 1 January to 31 March),  320,608 million units for cigars, cheroots and cigarrillos falling within CN code 2402 10 00 and manufactured in the Canary Islands, and  18 750 million units for cigarettes falling within CN code 2402 20 00 and manufactured in the Canary Islands ; Whereas for 1990, the duties applicable within the limits of those tariff quotas, but excluding the quotas for manufactured tobacco are calculated in accordance with the provisions of Article 75 of the Act of Accession ; whereas, however, the products concerned qualify for exemption from import duties on impot into that part of Spain which is included in the customs territory of the Community ; whereas, where the said products are imported into Portugal, the quota duties applicable are to be calculated in accordance with the relevant provisions of the Act of Accession ; Whereas, where the said products are released for free circulation in the remainder of the customs territory of the Community, they qualify for the progressive reduction ofcustoms duties according to the same timetable and under the same conditions as those provided for in Article 75 of the Act of Accession, for tomatoes, cucumbers, aubergines and fresh table grapes provided that the reference price system is cumplied with ; whereas, in the case of fresh or chilled tomatoes and for 1990 only, Article 8 (2) of Regulation (EEC) No 1391 /87 shall apply ¢ whereas, to qualify for the tariff quotas, the products in question have to comply with certain marking and labelling conditions designed to prove their origin ; Whereas equal and continuous access to the quotas should be ensured for all Community importers and the rates laid down for the quotas should be applied consis ­ tently to all imports of the products in question into all Member States until the quotas are exhausted ; whereas the necessary measures should be taken to ensure efficient Community management of the tariff quotas, while allowing Member States to draw on the quota volume the 0702 00 10 or 0702 00 90,  8 000 tonnes for onions falling within CN codes 0703 10 11 or 0703 10 19,  28 663 tonnes of cucumbers falling within CN codes 0707 00 11 or 0707 00 19, (') OJ No L 133, 22. 5 . 1987, p. 5 . No L 312/ 10 Official Journal of the European Communities 27. 10 . 89 necessary quantities which correspond to importations actually made ; whereas this type of management requires close cooperation between the Member States and the Commission : HAS ADOPTED THIS REGULATION : Article 1 1 . (a) The customs duties applicable to imports into the Community for the following products originating in the Canary Islands shall be suspended during the periods and at the levels indicated and within the limits of Community tariff quotas as follows : Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation relating to the adminis ­ tration of the tariff quotas may be carried out by any of its members, Order No CN code Description Period Amount of tariff quotas Rate of duty (in %) 0 ) 2) 3) 4) 5 (6) 09.0429 3 4,8 4,8 0601 10 90 0602 10 90 0602 40 1 1 0602 40 19 0602 99 45 0602 99 49 0602 99 51 0602 99 59 0602 99 70 0602 99 99 Other bulbs, tubers , tuberous roots, corms, crowns and rhizomes, dormant :   Other unrooted cuttings and slips  Roses, whether or not budded or grafted :   Roses neither budded nor grafted :    With stock of a diameter not excee ­ ding 10 mm    Other Other :         Rooted cottings and young plants         Other       Other outdoor plants : _______ Perennial plants   _____ Other      Indoor plants :       Rooted cuttings and young plants, excluding plants, escluding cacti : _______ Other 1 . 1.-31 . 12. 4 700 tonnes 4,8 4,8 4,8 4,8 4,8 09.0431 Roses, carnations, orchids, gladioli and chrysanthemums, fresh 87 500 000 pieces 0603 10 11 0603 10 13 0603 10 15 0603 10 21 0603 10 25 0603 10 51 0603 10 53 0603 10 55 0603 10 61 0603 10 65 From 1 January to 31 May : 6,3 From 1 June to 1 October : 91.1.-31.12. From 1 Novem ­ ber to 31 Decem ­ ber : 6,3 09.0433 0603 10 29 0603 10 69 Other flowers 597 tonnes 1 . 1 . - 30.6. 6 642 tonnes09.0413 0701 90 51 0701 90 59 New potatoes From 1 January to 15 May : 5,6 from 16 May to 30 June : 7,8 27. 10. 89 Official Journal of the European Communities No L 312/11 Order No CN code Description Period Amount of tariff quotas Rate of duty (in %) ( 1 ) (2) (3) (4) (5) (6) 09.0417 0702 00 10 0702 00 90 Tomatoes, fresh or chilled 1.1 . - 31.12. 1 73 000 tonnes  from 1 January to 28 February : 1A min. 0,3 ECU/ 100 kg net  from 1 March to 14 May : 3,8 , min. 0,7 ECU/100 kg/ net  from 15 May to 31 October : 6,3, min. 1,2 ECU/ 100 kg net  from 1 November to 31 December : 3,8 , min. 0,7 ECU/100 kg net 09.0425 0703 10 11 0703 10 19 Onions, fresh or chilled 1.1 . - 31.12. 8 000 tonnes 6,5 09.0419 0707 00 1 1 0707 00 19 Cucumbers 1.1 . - 31.12. 28 663 tonnes  from 1 January to 15 May : 5,6  from 16 May to 31 October : 7  from 1 November to 31 December : 5,6 09.0423 0708 20 10 0708 20 90  Beans (Phaseolus spp) :   from 1 October to 30 June   from 1 July to 30 September 1 . 1 . - 31 . 12. 1 300 tonnes  from 1 January to 30 June : 7, min. 1,0 ECU/100 kg net  from 1 July to 30 September : 9,2, min. 1,0 ECU/ 100 kg net   from 1 October to 31 December : 7, min. 1,0 ECU/ 100 kg net 09.0421 0709 30 00 Aubergines 1 . 1 . - 31 . 12. 3 819 tonnes 5,6 09.0427 0709 60 10   Sweet peppers 1 . 1 . - 31 . 12 16 605 tonnes 3,4 09.0435 ex 0806 10 15 Fresh table grapes (') 1 . 1 . - 31.3. 100 tonnes 3,1 09,0403 2402 1000 Cigars, cheroots and cigarillos manufactured in the Canary Islands 1 . 1 . - 31 . 12. 320,608 million units Free 09.0401 2402 20 00 Cigarettes, manufactured in the Canary Islands 1 . 1 . - 31 . 12. 18 750 million units Free (') Codes TARIC : 0806 10 15*40 0806 10 15*50 No L 312/ 12 Official Journal of the European Communities 27. 10. 89 (b) Within the limits of these tariff quotas, the said products shall be exempt from customs duties on import into that part of Spain which is included in the customs territory of the Community and are not subject to compliance with the reference pri ­ ces. (c) Within the limits of these tariff quotas, the Portu ­ guese Republic shall apply customs duties calculat ­ ed according to the relevant provisions of the Act of Accession and the Regulations relating thereto. 2. On import into the Community except for that part of Spain which is included in the customs territory of the Community, fresh or chilled tomatoes, cucumbers and au ­ bergines shall be subject to compliance with the system of reference prices. The provisions of Article 152(2)(c) and (d) of the Act of Accession shall apply to these products. However, in the case of fresh or chilled tomatoes and for 1990 only, Article 8 (2) of Regulation (EEC) No 1391 /87 shall apply. 3. Without prejudice to the other provisions applicable as regards quality standards, products covered by this Re ­ gulation cannot qualify under the tariff quotas unless, when they are presented to the authorities responsible for the import formalities for the purposes of release into free circulation in the customs territory of the Community, they are presented in packaging which bears the words 'Canary Islands', or the equivalent thereof in another offi ­ cial Community language, in a clearly visible and prefect ­ ly legible form. However, like plants and flowers originating in the Cana ­ ry Islands shall be identified by means of the documents to be supplied by the importer to the abovementioned au ­ thorities. priate measure with a view to ensuring the efficient admi ­ nistration thereof. Article 3 If an importer presents in a Member State a declaration of entry into free circulation, including a request for prefe ­ rential benefit for a product covered by this Regulation, and if this request is accepted by the customs authorities, the Member State concerned shall draw, from the tariff quota, by means of notification to the Commission, a quantity corresponding to these needs. The requests for drawing, with the indication of the date of acceptance of the said declarations, must be communi ­ cated to the Commission without delay. The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned, to the extent that the available balance so permits. If a Member State does not use the quantities drawn, it shall return them as soon as possible to the tariff quota. If the quantities requested are greater than the available balance of the tariff quota, allocation shall be made on a pro rata basis with respect to the requests . Member States shall be informed by the Commission of the drawings made. Article 4 Each Member State shall ensure that importers of the pro ­ ducts concerned have free access to the quotas for such ti ­ mes as the balance of the tariff quota so permits. Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 6 This Regulation shall enter into force on 1 January 1990 . Article 2 The tariff quotas referred to in Article 1 shall be adminis ­ tered by the Commission, which may take any appro ­ This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 23 October 1989. For the Council The President H. NALLET